DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 9, 13, 17, 20 are objected to because of the following informalities:
In claim 1, line 4, the claimed limitation “media content” (two occurrences) should be changed to “the media content” to refers to the media content taught in line 1 of the claim.
Similarly, in claim 9, line 4, claim 17, line 4, the claimed limitation “media content” should be changed to “the media content”.
Claims 5, 13 and 20, recite “HTTP” which is an abbreviation that needs to be spelled out at the first occurrence of the abbreviation.
In claim 17, line 3, the claimed limitation “a media file” should be changed to “the media file” to refers to the media file taught in line 1 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the generated file access metadata” on lines 6-7. As the preceding limitations do not appear to recite “generating file access metadata”, there is insufficient antecedent basis for this limitation in the claim.
Similarly, claim 9, lines 6-7; claim 17, lines 6-7, recites the limitation “the generated file access metadata”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “an entirely of the linear media file” on line 3. This is unclear to the examiner if the applicant is referring to the entirely of the linear media file from line 14 of claim 1, or to an additional entirely of the linear media file.
Similarly, claim 12, line 3, recites “an entirely” that is unclear for similar reasons.
Claim 17 recites the limitation “the an essence containing file, access the respective portion” on lines 11-12. As the preceding limitations do not appear to recite “the an essence containing file”, “the respective portion”, there is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 3, recites “an entirely” that is unclear for similar reasons as explained in claim 4 above.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a media file analyzer” (place holder) configured to “parse a linear media file” (function), “a media access provider” (place holder) configured to “generate an index file” (function), “a media content provider” (place holder) configured to “receive a media access request” (function), “a file store” (place holder) configured to “store a plurality of media files” (function), etc. in claims 1-23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,233,838. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing at least independent claims 1, 9 and 17 of the instant application with claims 1, 7 and 15 of the patent, claims 1, 9 and 17 of the instant application basically teach the same inventive subject matter of claims 1, 7 and 15 of the patent in broader scope by replacing the system for real-time web streaming of media content with the system for distributing media content, the media file parser with the media file analyzer, the web browser with the content consumer device, etc. and eliminating the limitation wherein the system further comprises a web server. Claims 1, 9 and 17 of the instant application therefore are not distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-23 would be allowable if the objections, the double patenting rejection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts of record Gupta et al (US 2007/0162568) and Hedinsson et al (US 2010/0262618) fail to disclose or render obvious, at least, among other limitations, "a media content provider configured to receive a media access request from the content consuming device that identifies a frame offset to access only the portion of the linear media file, access respective chunks of the media content using the identified frame offset and corresponding to the portion of the linear media file according to the generated index file without restoring an entirety of the linear media file, and distribute the accessed chunks of the media content to the content consuming device, with the accessed chunks of the media content configured to be consumed by the content consuming device based on the protocol associated with the content consuming device for consuming the media content of the linear media file” among other claim limitations as recited in claim 1 and similarly recited in claims 9 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456